DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “semiconductor package . . . wherein a top surface of the metal layer is approximately flush with a top surface of the dielectric,” as cited in claims 4 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 – 6, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2020/0118949 to Moallem et al.
Regarding claim 1, Moallem et al. teach Regarding claim 1, Moallem et al. teach a semiconductor package (Fig. 1C), comprising: 
a multi-layer package substrate including: 
first (134) and second metal layers (117), the first metal layer positioned above the second metal layer and coupled to the second metal layer by way of a via (118); and 
a dielectric (114) covering at least part of the first and second metal layers and the via; 
a plated metal layer plated on at least part of the first metal layer and positioned above the dielectric, a combination of the first metal layer and the plated metal layer being thicker than the second metal layer (¶[0049]); and 
a semiconductor die (140) having a device side, the device side vertically aligned with and coupled to the plated metal layer.
	Regarding claim 4, Moallem et al. teach a semiconductor package, wherein a top surface of the first metal layer is approximately flush with a top surface of the dielectric.
	Regarding claim 5, Moallem et al. teach a semiconductor package, wherein the plated metal layer is plated on power portions of the metal layer, since it is on the entirety of the metal layer.
	Regarding claims 6 and 20, Moallem et al. teach a semiconductor package, wherein a top surface of the metal layer along a perimeter of the metal layer is independent of the plated metal layer. Fig. 1C shows that the metal layer has distinct separate portions like the claimed invention.
	Regarding claim 18, Moallem et al. teach a semiconductor package (Fig. 1C), comprising: 
a substrate including first (134) and second (117) metal layers; 
a plated metal layer plated on top of the first metal layer, a combined thickness of the plated metal layer and the first metal layer greater than a thickness of the second metal layer (¶[0049]); 
a semiconductor die (140) having a device side and a non-device side, the non-device side coupled to the plated metal layer; and 
a conductive terminal exposed to an exterior of the semiconductor package, the conductive terminal coupled to the device side of the semiconductor die by way of a wirebond (¶[0036] wire bonding may be used, which would inherently include an exposed conductive terminal).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7 – 13, 15 – 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2020/0118949 to Moallem et al.
Regarding claim 7, Moallem et al. do not explicitly teach a semiconductor package, wherein a length of a segment of the first metal layer that is independent of the plated metal layer is at least 50 microns. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrive at the optimal length of the metal segments since it is desirable for the lengths to be mechanically and electrically sound.
Regarding claims 2, 8 and 19, Moallem et al. teach a semiconductor package (Fig. 1C), comprising: 
a dielectric (114); 
a metal layer (117) co-planar with and abutting the dielectric; 
a plated metal layer (134; ¶[0049]) plated on top of the metal layer; and 
a semiconductor die (140) coupled to the plated metal layer.
	Moallem et al. do not teach the plated metal layer having a thickness ranging from 30 microns to 60 microns. Since Moallem do not teach a desired thickness of the plated metal layer, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to find the ideal thickness through routine experimentation, since is desirable for the thickness to electrically and mechanically sound.
	Regarding claim 9, Moallem et al. teach a semiconductor package, wherein the plated metal layer is positioned above and external to the dielectric (Fig. 1C).
	Regarding claim 10, Moallem et al. teach a semiconductor package, wherein a combination of the metal layer and the plated metal layer is thicker than a second metal layer that is below the metal layer (¶[0049]).
	Regarding claim 11, Moallem et al. teach a semiconductor package, wherein a device side of the semiconductor die is coupled to the plated metal layer since the plates are connected in parallel. The total resistance for resistors in parallel is                         
                            R
                            =
                            
                                
                                    R
                                    1
                                    R
                                    2
                                
                                
                                    R
                                    1
                                    +
                                    R
                                    2
                                
                            
                        
                     . 
	Regarding claim 12, Moallem et al. teach a semiconductor package, wherein a device side of the semiconductor die is coupled to the plated metal layer (Fig. 1C).
	Regarding claim 13, Moallem et al. teach a semiconductor package, wherein the semiconductor die is vertically aligned with the plated metal layer (Fig. 1C).
	Regarding claim 15, Moallem et al. teach a semiconductor package, wherein a top surface of the metal layer is approximately flush with a top surface of the dielectric (Fig. 1C).
	Regarding claim 16, Moallem et al. teach a semiconductor package, wherein the plated metal layer is plated on power portions of the metal layer, since it is on the entirety of the metal layer.
	Regarding claim 17, Moallem et al. teach a semiconductor package, wherein a top surface of the metal layer along a perimeter of the metal layer is independent of the plated metal layer. Fig. 1C shows that the metal layer has distinct separate portions like the claimed invention.
Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814